DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	An amendment, filed on 1/25/2021, is acknowledged. Claims 9 and 19 are cancelled. Claims 1-8, 10-18, and 20 are currently pending. No new matter is added.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190030608 (Ott) in view of US 20180239336 (Barr) and US 10144176 (Buller).
Regarding claim 1, Ott discloses a method of forming a metal component with two and three dimensional internal functionally graded alloy composition, which reads on the claim limitation, a method for forming a gradient metallic body (Abstract). Ott further discloses forming the component by a powder based layer-by-layer additive manufacturing process by simultaneous depositing different powders, the layers are then sintered with a directed energy source, which reads on the claim limitation as recited ([0005]). Ott then discloses iteratively forming additional metallic deposits by providing an additional quantity of metal feedstock contiguous with a previously formed metallic deposit, and selectively applying energy via the energy source to the additional quantity of metal feedstock ([0016]).

Ott does not disclose while measuring a reflectivity of the additional quantity of metal feedstock with an in-situ reflectivity sensor, selecting a wavelength of the energy from a lookup table or a formula based on the measured reflectivity, and iteratively varying the wavelength according to the measured reflectivity. 
Barr discloses a computational device for controlling the operation of an additive manufacturing machine with an aspect of the invention providing an electron beam melt machine (Abstract, [0008]). Barr teaches that the processing element may receive information regarding the type of material to be used to manufacture the part which may be sensed by a sensor in the raw material hopper and further teaches that based of the material type, the processing element may calculate an optimal value of the temperature for the material with the optimal temperature variation stemming from the type of material and may be related to the material properties. Barr then teaches that the optimal temperature value may be retrieved from a lookup table or through calculations such as solving one or more equations ([0057]). Barr also teaches that the invention applies to other radiation beam melt technologies such as selective laser melt machines ([0054]). Barr does not explicitly disclose changing the laser wavelength with the sensing of the material type. 
Buller discloses an apparatus for printing a three-dimensional object comprising a platform supporting a powder bed, a layer forming device, and a laser configured to generate a laser beam that melts at least a portion of the powder bed (C1/L30-49). Buller teaches that the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the material sensing and lookup table/equation solving parameter controller as taught by Barr with the laser characteristic/feedback signal controller as taught by Buller into the method of forming a metal component as disclosed by Ott in order to more efficiently create a gradient sintered metal preform with fewer defects. One having ordinary skill in the art would be motivated to apply both these teachings so as to produce a gradient sintered metal component that is manufactured under close to ideal conditions with the optimal temperature and wavelength for melting the feedstock.
Regarding claim 2, Ott discloses a metal component with internal two and three dimensional functionally graded composition gradients tailored to resist different thermal and mechanical stresses, which reads on the claimed limitation as recited ([0009, 0010]). 
Regarding claim 3, Ott discloses wherein the metal feedstock comprises a variable metal feedstock that varies in material composition as the additional metallic deposits are iteratively formed ([0018]).
Regarding claim 4, Ott discloses that in the embodiment given, the metals selected are for aerospace applications with differing metal bases, such as nickel, iron or cobalt, and by disclosing different base metals, each with different inherent material properties, Ott meets the claim limitation as recited of wherein the material characteristic comprises volumetric concentration of one or more elements, metallic 
Regarding claim 5, Buller discloses a laser with modifiable power, which reads on the claim limitation as recited (C8/L34-36). 
Regarding claim 6, Buller discloses that in some cases, the printer includes more than one laser, and that the printer can have two, three, four, five or more lasers (C10/L3-5). 
Regarding claim 7, Buller discloses a laser with a wavelength between 800 nm to 1500 nm and a power of 100 to 1000 Watts, both ranges overlap the claimed ranges (C8/L33-34, L41-43). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Regarding claim 8, Buller discloses a non-transitory computer-readable medium which program instructions are stored that when read by a computer effectuate the method and function of the 3D printing process, and as stated above, Buller discloses that the controller can modify the laser parameters. One having ordinary skill in the art would find it obvious to add changes to the laser parameters into the non-transitory computer-readable medium as well, so as to control all the parameters of the process at once, which would read on the claim limitation as recited of wherein the energy source is varied according to a build plan (C5/L12-20, C22/L23-45).
Regarding claim 10, Ott discloses wherein the metal feedstock comprises a variable metal feedstock that varies in material composition as it is provided to form successive metallic deposits ([0018]).

Claim 11-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190030608 (Ott) in view of US 20180239336 (Barr) and US 10144176 (Buller).
Regarding claim 11, Ott discloses a method for forming a gradient metallic body (Abstract). Ott does not explicitly disclose a plurality of lasers. 
Buller discloses an apparatus for printing a three-dimensional object comprising a platform supporting a powder bed, a layer forming device, and a laser configured to generate a laser beam that melts at least a portion of the powder bed (C1/L30-49). Buller teaches that in some cases, the printer includes more than one laser, and that the printer can have two, three, four, five or more lasers. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize more than one laser as taught by Buller in the gradient sintered material preform manufacturing method as disclosed by Ott, in order to maximize the production of the gradient sintered material preforms, because by using a plurality of lasers, one having ordinary skill in the art would be able to melt the feedstock more efficiently and thereby maximize production. 
Ott, as modified by Buller, discloses iteratively forming additional metallic deposits by providing an additional quantity of metal feedstock contiguous with a previously formed metallic deposit, and selectively applying energy via the at least one of the plurality of lasers to the additional quantity of metal feedstock (Ott: [0016], Buller: C10-L3-6). 
Ott does not disclose while measuring a reflectivity of the additional quantity of metal feedstock with an in-situ reflectivity sensor, selecting a wavelength of the energy from a lookup table or a formula based on the measured reflectivity, and iteratively varying the wavelength according to the measured reflectivity. 

Buller teaches that the 3D printers can include one or more controllers that may be able to receive signals relating to one or more components used (e.g. in feedback) and that the controllers can direct the one or more lasers to generate one or more beams and may regulate the one or more aspects of the laser beams (e.g. wavelength range, laser power, etc.) (C22/L23-45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the material sensing and lookup table/equation solving parameter controller as taught by Barr with the laser characteristic/feedback signal controller as taught by Buller into the method of forming a metal component as disclosed by Ott in order to more efficiently create a gradient sintered metal preform with fewer defects. 

Ott discloses a cylindrical gradient metallic body which includes an outer rim of a first alloy as a first end, an inner hub section of a second alloy as the second end and at least one functionally graded alloy transition region of the first alloy and the second alloy as the middle portion.  Since the middle portion comprises is the gradient body of the first and second alloy the material characteristic transitions in the middle portion ([0006]). 
Regarding claim 12, Ott discloses a metal component with internal two and three dimensional functionally graded composition gradients tailored to resist different thermal and mechanical stressed, which reads on the claimed limitation as recited ([0009]). 
Regarding claim 13, Ott discloses wherein the metal feedstock comprises a variable metal feedstock that varies in material composition as the additional metallic deposits are iteratively formed ([0018]).
Regarding claim 14, Ott discloses that in the embodiment given, the metals selected are for aerospace applications with differing metal bases, such as nickel, iron or cobalt, and by disclosing different base metals, each with different inherent material properties, Ott meets the claim limitation as recited of wherein the material characteristic comprises volumetric concentration of one or more elements, metallic microstructure, thermal conductivity, electrical conductivity, thermal expansion, heat capacity, porosity, strength, ductility, or fatigue resistance as recited ([0022]).
Regarding claim 15, Buller discloses that the printing system described are configured to change a characteristic of the laser beam(s), and in some embodiments, the laser beam characteristic is changed during a printing operation (e.g., in situ and in real-time) (C10/L19-25).
Regarding claim 16, Buller discloses that the laser is configured to generate a beam having an average power density rating from 100 to 30,000 kW/cm^2, and that the power of the laser is configured to be modified during printing. One having ordinary skill in the art would know that changing the power of the laser would inherently change the power density of the beam, rendering the claimed limitation obvious (C3/L55-61). 
Regarding claim 17, Buller discloses that a first laser beam characteristic(s) (e.g., wavelength, power density, etc.) can cause the powder to melt in one way, while a second laser beam characteristic(s) can cause the powder to melt in a different way, which reads on the claim limitation as recited (C10/L29-33). 
Regarding claim 18, Buller discloses a non-transitory computer-readable medium which program instructions are stored that when read by a computer effectuate the method and function of the 3D printing process, and as stated above, Buller discloses that the controller can modify the laser parameters. One having ordinary skill in the art would find it obvious to add changes to the laser parameters into the non-transitory computer-readable medium as well, so as to control all the parameters of the process at once, which would read on the claim limitation as recited of wherein the energy applied by the at least one of the plurality of lasers is varied according to a build plan (C5/L12-20, C22/L23-45).
Regarding claim 20, Ott discloses wherein the metal feedstock comprises a variable metal feedstock that varies in material composition as the additional metallic deposits are iteratively formed ([0018]).

Response to Arguments
Applicant’s arguments, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Ott, Barr and Buller, as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.G-F./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735